Case 2:18-cv-03466-EEF-KWR Document 137 Filed 05/12/20 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

ADM INTERNATIONAL SARL CIVIL ACTION NO.: 2:18-cv-03466
c/w 18-8750 & 19-2451

VERSUS

APPLIES TO: ALL CASES
RIVER VENTURES, L.L.C.,
ASSOCIATED MARINE EQUIPMENT, SECTION: L DIVISION: 4
L.L.C., and MARQUETTE
TRANSPORTATION COMPANY, LLC JUDGE: FALLON

 

MAGISTRATE: ROBY

 

SATISFACTION OF JUDGMENT AS TO CHAD GANT

 

NOW INTO COURT comes Chad Gant who stipulates that the Judgment entered in the

above-captioned matter in his favor has now been fully paid and satisfied.

Respectfully submitted,

ST. MARFIN & BOURQUE

 
 
    

Charles Bo e

Christopher J. St. Martin 2/4 [ZO
Joseph G, Jevic II]

315 Barrow St.

Houma, Louisiana 70360

Tel: 985.876.3891

Fax: 985.851.2219

cbourque@stmblaw.com
estmartin@stmblaw.com
jievic@stmblaw.com

Attomeys for Chad Gant
Case 2:18-cv-03466-EEF-KWR Document 137 Filed 05/12/20 Page 2 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

ADM INTERNATIONAL SARL, * CIVIL ACTION NO.: 2:18-CV-3466-L(4)
Plaintiff * ciw 18-8750 & 19-2451
*
VERSUS * JUDGE: Eldon E. Fallon
*
RIVER VENTURES, L.L.C., * MAG. JUDGE: Karen Wells Roby
ASSOCIATED MARINE EQUIPMENT, *
L.L.C., AND MARQUETTE * Applies ALL CASES
TRANSPORTATION COMPANY, L.L.C., *
Defendants *

ee ee ee el

CHAD GANT’S SATISFACTION OF JUDGMENT AS TO RIVER VENTURES

 

NOW INTO COURT, through undersigned counsel, comes judgment creditor, Chad
Gant, who stipulates that the Judgment (Rec. Doc, 134) rendered against judgment debtor,
River Ventures, L.L.C. (“River Ventures”), has been paid in full and satisfied. Accordingly,
the Clerk of this Honorable Court is requested to cancel said judgment as to Mr. Gant and
River Ventures.

Respectfully submitted,
ST. MARTIN & BOURQUE

ristopher J. St. Martin (#26122)

Joseph G. Jevic III (#23145)

315 Barrow St.

Houma, Louisiana 70360

Tel: 985.876.3891 | Fax: 985.851.2219
Email: cstmartin@stmblaw.com

Email: jievic@stmblaw.com
Attorneys for Chad Gant

 

CERTIFICATE OF SERVICE

| hereby certify that on the day ot Mefec L, 2020, | electronically filed the foregoing
with the Clerk of Court and a copy by using the CM/ECF system which will send a notice of

electronic filing to all counsel of record. LL 4e—~

f
